*974In our view the *975board correctly found that claimant was last employed by this employer in an occupation in which he was subject to the contraction of and actually did contract the disease and properly charged it with the initial responsibility for the award. It is argued that the occupational disease was not contracted within the 12 months previous to the date of disablement. (Workmen’s Compensation Law, § 40.) This question was neither raised before the board nor passed upon by it. Appellants may not create this issue for the first time in this court. (Matter of La Barge v. Mercy Gen. Hosp., 12 A D 2d 689, 690 motion for leave to appeal denied 9 N Y 2d 610; Matter of Braune v. Haas, 13 A D 2d 875, 876.) Decision and award unanimously affirmed, with one bill of costs to be divided equally between the Workmen’s Compensation Board and claimant, and disbursements to each. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.